Title: To Alexander Hamilton from George Washington, [19 March 1791]
From: Washington, George
To: Hamilton, Alexander


United States of America [March 19, 1791]
Pay or cause to be paid to the Secretary of State Forty thousand Dollars to be applied to the purposes of the Act, intitled “An Act providing the means of Intercourse between the United States and foreign Nations,” for which this shall be your warrant.
Given under my hand at Philadelphia the nineteenth day of March, in the year one thousand seven hundred & ninety one.
G: Washington
To the Secretary of the Treasury.
